Title: To George Washington from Samuel Griffin, 4 February 1788
From: Griffin, Samuel
To: Washington, George



Sir—
WilliamsBurg 4th February 1788

As Rector of the Visitors, & Governors, of William and Mary College, for the present year—I do myself the Honor to inclose

you a Copy of a Resolution which passed at the last Convocation, And I am directed by the Convocation, to assure you, that your acceptance of the appointment, will be esteemed of the highest honor confered on them. should you wish to be possessd of one of the Books which contains the Charter, & Statutes, and which Authorises the appointment of a Chancellor, I will with the greatest pleasure forward one by the first safe conveyance. I have the Honor to be with the greatest respect & esteem Sir Your Friend & most Obedt Servt

Saml Griffin

